--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.

REGULATION S SUBSCRIPTION
AND DEBT SETTLEMENT AGREEMENT

THIS AGREEMENT is made effective as of the 31st day of January, 2009.

 BETWEEN:       SEA RESORT LTD. of Suite 13 First Floor,     Oliaji Trade
Center, Francis Rachel Street     Victoria Mahe, Seychelles          
(hereinafter called the "Subscriber")       OF THE FIRST PART              AND:
      EXPLORATION DRILLING INTERNATIONAL INC., a     Nevada corporation, of
Mendelstraße 11,     Technologiehof, D-48149, Münster, Germany          
(hereinafter called the “Corporation")       OF THE SECOND PART

WHEREAS:

A.      The Corporation is indebted to the Subscriber in the principal amount of
US $242,277.09;

B.      The Subscriber and the Corporation wish to settle the amounts owed by
the Corporation to the Subscriber by the issuance of shares of the Corporation’s
common stock, share purchase warrants to acquire additional shares of the
Corporation’s common stock on the terms and conditions set out in this
Agreement,

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.        DEFINITIONS

1.1      The following terms will have the following meanings for all purposes
of this Agreement:

--------------------------------------------------------------------------------

2

  (a)

"Agreement" means this Agreement, and all appendices, schedules and amendments
to the Agreement.

        (b)

“Common Stock” means the common stock of the Corporation, par value $0.001 per
share.

        (c)

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.

        (d)

“Offering" means the offering of the Units by the Corporation.

        (e)

“Indebtedness” means the total of the amounts owed by the Corporation to the
Subscriber including all principal and interest on any loans, advances,
promissory notes, or other obligations of the Corporation to the Subscriber
including any amounts assigned to the Subscriber by Crystalwood Holdings Ltd. or
Walter P.W. Notter.

        (f)

“Purchase Price” means the purchase price for the Units as set out in Section
2.1 of this Agreement.

        (g)

"SEC" means the United States Securities and Exchange Commission.

        (h)

"Securities Act" means the United States Securities Act of 1933, as amended.

        (i)

"Shares" means those shares of Common Stock to be issued by the Corporation to
the Subscriber subject to the terms and conditions of this Agreement, and
comprising a portion of the Units.

        (j)

“Unit” means a unit consisting of one (1) Share and one (1) Warrant.

        (k)

“Warrant” means one full share purchase warrant entitling the holder to purchase
one additional share of Common Stock at a price of US $0.07 per share during the
period from the date of issue to the date that is two (2) years from the date of
issue, and comprising a portion of the Units.

        (l)

“Warrant Shares” means the shares of Common Stock issuable upon the proper
exercise of the Warrants.

1.2      All dollar amounts referred to in this agreement are in United States
Dollars, unless expressly stated otherwise.

2.        PURCHASE AND SALE OF SHARES

2.1      Subject to the terms and conditions of this Agreement, the Subscriber
hereby subscribes for and agrees to purchase from the Corporation 4,845,542
Units at a price equal to US $0.05 per Unit, or US $242,277.09 in the aggregate.
Upon execution of this Agreement by the Subscriber, the subscription by the
Subscriber for the Units set out above will be irrevocable.

2.2      Notwithstanding any other provision of this Agreement, the
Corporation’s obligation to issue Units to the Subscriber under the terms of
this Agreement is conditional upon the Offering and the sale of the Units to the
Subscriber complying with all securities laws and other applicable laws of the
jurisdiction in which the Subscriber is resident. The Subscriber agrees to
deliver to the Corporation all other documentation, agreements, representations
and requisite government forms

--------------------------------------------------------------------------------

3

required by the lawyers for the Corporation as required to comply with all
securities laws and other applicable laws of the jurisdiction of the Subscriber.

2.3      The Subscriber hereby authorizes and directs the Corporation to deliver
the securities to be issued to such Subscriber pursuant to this Agreement to the
Subscriber’s address indicated on the signature page of this Agreement.

3.        SETTLEMENT OF INDEBTEDNESS

3.1      The Corporation and the Subscriber agree to offset the full amount of
the Purchase Price against the full amount of the Indebtedness.

3.2      Forthwith upon the execution of this Agreement by the Subscriber and
the Corporation, the Corporation agrees to deliver to the Subscriber a share
certificate and a warrant certificate representing the Shares and Warrants
issuable under this Agreement, together with payment for the full amount of the
Indebtedness in the form of a check, bank draft or wire transfer.

3.3      Upon the delivery by the Corporation of the share and warrant
certificates representing the Shares and Warrants issuable under this Agreement,
the Subscriber agrees to remise, release and forever discharge the Corporation
and its directors, officers, servants and agents (collectively the “Releasees”)
from any and all debts, obligations, claims, demands, dues, actions and causes
of action whatsoever, at law or in equity, and whether known or unknown,
suspected or unsuspected which the Subscriber has or may in the future have
against the Releasees or any of them.

4.        REGULATION S AGREEMENTS OF THE SUBSCRIBER

4.1      The Subscriber represents and warrants to the Corporation that the
Subscriber is not a “U.S. Person” as defined by Regulation S of the Securities
Act and is not acquiring the Units for the account or benefit of a U.S. Person.

A “U.S. Person” is defined by Regulation S of the Securities Act to be any
person who is:

  (a)

any natural person resident in the United States;

        (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

        (c)

any estate of which any executor or administrator is a U.S. person;

        (d)

any trust of which any trustee is a U.S. person;

        (e)

any agency or branch of a foreign entity located in the United States;

        (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

        (g)

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

        (h)

any partnership or corporation if:


--------------------------------------------------------------------------------

4

  (i)

organized or incorporated under the laws of any foreign jurisdiction; and

        (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited Subscribers [as defined in Section 230.501(a) of the
Securities Act] who are not natural persons, estates or trusts.

4.2      The Subscriber acknowledges that the Subscriber was not in the United
States at the time the offer to purchase the Units was received.

4.3      The Subscriber acknowledges that the Units, the Shares, the Warrants
and the Warrant Shares are “restricted securities” within the meaning of the
Securities Act and will be issued to the Subscriber in accordance with
Regulation S of the Securities Act.

4.4      The Subscriber agrees not to engage in hedging transactions with regard
to the Units, the Shares, the Warrants or the Warrant Shares unless in
compliance with the Securities Act.

4.5      The Subscriber and the Corporation agree that the Corporation will
refuse to register any transfer of the Units, the Shares, the Warrants or the
Warrant Shares not made in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, pursuant to
an available exemption from registration, or pursuant to this Agreement.

4.6      The Subscriber agrees to resell the Units, the Shares, the Warrants and
the Warrant Shares only in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration pursuant to the Securities Act.

4.7      The Subscriber acknowledges and agrees that all certificates
representing the Units, the Shares, the Warrants and the Warrant Shares will be
endorsed with the following legend in accordance with Regulation S of the
Securities Act:

       

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”

 

5.        REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber, represents and warrants to the Corporation as follows, and
acknowledges that the Corporation is relying upon such representations and
warranties in entering into this Agreement:

5.1      The Subscriber is an investor in securities of companies in the
development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment, and

--------------------------------------------------------------------------------

5

has such knowledge and experience in financial or business matters such that it
is capable of evaluating the merits and risks of the investment in the Units,
the Shares, the Warrants and the Warrant Shares. The Subscriber can bear the
economic risk of this investment, and was not organized for the purpose of
acquiring the Units, the Shares, the Warrants or the Warrant Shares.

5.2      The Subscriber has had full opportunity to review the Corporation’s
filings with the SEC pursuant to the Exchange Act, including the Corporation’s
annual reports on Form 10-KSB or Form 10-K and quarterly reports on Form 10-QSB
or Form 10-Q, and additional information regarding the business and financial
condition of the Corporation. The Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Units, the Shares, the Warrants or the Warrant Shares. The
Subscriber further represents that it has had an opportunity to ask questions
and receive answers from the Corporation regarding the terms and conditions of
the Offering and the business, properties, prospects and financial condition of
the Corporation. The Subscriber has had full opportunity to discuss this
information with the Subscriber’s legal and financial advisers prior to
execution of this Agreement.

5.3      The Subscriber acknowledges that the offering of the Units, the Shares,
the Warrants and the Warrant Shares by the Corporation has not been reviewed by
the SEC and that the Units, the Shares, the Warrants and the Warrant Shares are
being issued by the Corporation pursuant to an exemption from registration under
the Securities Act.

5.4      The Subscribers understands that the Units, the Shares, the Warrants
and the Warrant Shares it is purchasing are characterized as "restricted
securities" under the Securities Act inasmuch as they are being acquired from
the Corporation in a transaction not involving a public offering and that under
such laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. The
Subscriber represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

5.5      The Units, the Shares, the Warrants and the Warrant Shares will be
acquired by the Subscriber for investment for the Subscriber's own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that the Subscriber has no present intention of selling,
granting any participation in, or otherwise distributing the same. The
Subscriber does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Units, the Shares, the Warrants or
the Warrant Shares.

5.6      The Subscriber recognizes that the purchase of the Units, the Shares,
the Warrants and the Warrant Shares involves a high degree of risk in that the
Corporation is in the early stages of development of its business and may
require substantial funds in addition to the proceeds of this private placement.
The Subscriber further recognizes that an investment in the Corporation is
highly speculative and only persons who can afford the loss of their entire
investment should consider investing in the Corporation, the Units, the Shares,
the Warrants or the Warrant Shares. The Subscriber is financially able to bear
the economic risk of an investment in the Corporation and its securities.

5.7      The Subscriber is not aware of any advertisement of the Units, the
Shares, the Warrants or the Warrant Shares.

5.8      This Agreement has been duly authorized, validly executed and delivered
by the Subscriber.

5.9      The Subscriber has satisfied himself or herself as to the full
observance of the laws of his or her jurisdiction in connection with any
invitation to subscribe for the Units, the Shares, the

--------------------------------------------------------------------------------

6

Warrants or the Warrant Shares or any use of this Agreement, including (i) the
legal requirements within his jurisdiction for the purchase of the Units, the
Shares, the Warrants or the Warrant Shares; (ii) any foreign exchange
restrictions applicable to such purchase; (iii) any governmental or other
consents that may need to be obtained; (iv) the income tax and other tax
consequences, if any, that may be relevant to an investment in the Units, the
Shares, the Warrants or the Warrant Shares; and (v) any restrictions on transfer
applicable to any disposition of the Units, the Shares, the Warrants and the
Warrant Shares imposed by the jurisdiction in which the Subscriber is resident.

6.        REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

The Corporation, represents and warrants to the Subscriber as follows, and
acknowledges that the Subscriber is relying upon such representations and
warranties in entering into this Agreement:

6.1      The Corporation has the right and authority to enter into this
Agreement and to issue the Shares, the Warrants and the Warrant Shares to the
Subscriber, both on the terms and conditions set out herein.

6.2      The Shares and, when issued upon the proper exercise of the Warrants in
accordance with the terms and conditions set out therein, the Warrant Shares
will be validly issued, fully paid and non-assessable shares in the Common Stock
of the Corporation

7.        MISCELLANEOUS

7.1      Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Corporation, at its corporate office at
Mendelstraße 11, Technologiehof, D-48149, Münster, Germany, Attention: Guenter
Thiemann, Chief Financial Officer, and to the Subscriber at its address
indicated on the last page of this Agreement. Notices shall be deemed to have
been given on the date of mailing, except notices of change of address, which
shall be deemed to have been given when received.

7.2      The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

7.3      This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

7.4      Notwithstanding the place where this Agreement may be executed by any
of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Nevada.

7.5      This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

7.6      Time shall be of the essence of this Agreement.

7.7      This Agreement is intended to be performed in accordance with, and only
to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
illegal, invalid or unenforceable, such provision shall be severed herefrom and
be ineffective to the extent of such illegality, invalidity and
unenforceability, and such illegality, invalidity and unenforceability shall not
affect or impair the remaining provisions hereof and the application of

--------------------------------------------------------------------------------

7

such provisions to other persons or circumstances, all of which shall be
enforced to the greatest extent permitted by law.

7.8      All covenants, agreements, representations on the part of each of the
parties, notwithstanding any investigations or enquiries made by any of the
parties prior to closing or the waiver of any condition by any of the parties,
shall survive the date hereof.

7.9      This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each party and delivered to
the other party, it being understood that all parties need not sign the same
counterpart

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

Number of Units: 4,845,542 Units     Signature of Subscriber or   Authorized
Signatory for Subscriber: /s/ John Smith     Name of Authorized Signatory for
Subscriber: John Smith     Name of Subscriber: Sea Resort Ltd.     Address of
Subscriber: Suite 13 First Floor, Oliaji Trade Center   Francis Rachel Street  
Victoria Mahe, Seychelles     Jurisdiction of Incorporation of Subscriber:  

EXPLORATION DRILLING INTERNATIONAL INC.

Signature Of Authorized Signatory: /s/ Guenter Thiemann Name of Authorized
Signatory: Guenter Thiemann Position of Authorized Signatory: Treasurer & Chief
Financial Officer


--------------------------------------------------------------------------------